DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 

Information Disclosure Statement
The information disclosure statements, submitted on 7/2/21 and 1/27/22, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2021/0321394).

Regarding claims 1 and 8, Li teaches and method and a user equipment (UE), comprising:
 a processor configured to: 
determine a maximum number of resource elements (REs) of a physical uplink shared channel (PUSCH) for multiplexing first hybrid automatic repeat request acknowledgement (HARQ-ACK) information (para. 22, 62, and 69 of Li – determines the number of REs needed to transmit the high priority HARQ [i.e. “maximum number of REs . . . for multiplexing first HARQ information”] and using the remaining number of REs to transmit the low priority HARQ; para. 48 and claim 2 of Li – target channel may be PUSCH [and not just the PUCCH discussed on paragraphs 62 and 69]; para. 45 of Li – UCI includes HARQ), wherein: 
the maximum number of REs is determined by scaling, with a factor, a total number of REs available for multiplexing the first HARQ-ACK information in the PUSCH, the PUSCH has a first priority value (para. 80 of Li – high priority PUSCH), the factor has a first value when the first HARQ-ACK information has the first priority value, and the factor has a second value when the first HARQ-ACK information has a second priority value (para. 22 and 79 of Li – beta offsets, which is a resource occupation ratio, for both high and low priority data are multiplied by a scaling factor; para. 62 and 69 of Li – after allocating high priority HARQ, the remaining REs are used for low priority HARQ [to know the remaining number of REs, the invention must know the “total number of REs available”]); and 
multiplex the first HARQ-ACK information in the PUSCH over a number of REs that is smaller than or equal to the maximum number of REs (para. 71 and figure 3 of Li – high priority HARQ REs using less than the total number of REs available); and 
a transceiver operably connected to the processor, the transceiver configured to transmit the PUSCH (para. 22 of Li – terminal executes transmission of PUSCH).

Regarding claims 2, 9, and 16, Li also teaches the first priority value is smaller than the second priority value, and the second value is always equal to one.  Li, ¶ 75 (low priority UCI [including HARQ] has a preset, fixed beta offset of one) and ¶ 69 (high priority HARQ gets its code rate scaling factor of 0.1, while the low priority HARQ does not [0.1 is smaller than 1]).  

Regarding claims 3, 10, and 17, Li also teaches the first HARQ-ACK information has the first priority value, the first HARQ-ACK information is multiplexed over a first set of REs when second HARQ-ACK information having the second priority value is not multiplexed in the PUSCH, and the first HARQ-ACK information is multiplexed over a second set of REs when the second HARQ-ACK information having the second priority value is multiplexed in the PUSCH.  Li, ¶70 (low priority HARQ bits may be dropped [i.e. “not multiplexed in the PUSCH] or may be compressed [i.e. “is multiplexed in the PUSCH”]).

Regarding claims 4, 11, and 18, Li also teaches determining a number of REs used to multiplex second HARQ-ACK information having the second priority value, and the maximum number of REs further based on subtraction of a number of REs used to multiplex the second HARQ-ACK information from the scaled total number of REs, and the first HARQ-ACK information has the first priority value. Li, ¶¶ 60-62, figure 3 (after allocating REs to the high priority UCI/HARQ, the remaining REs are allocated to the low priority UCI/HARQ).

Regarding claims 5, 12, and 19, Li also teaches he first HARQ-ACK information has the first priority value, the first value is a third value when second HARQ-ACK information having the second priority value is not multiplexed in the PUSCH, and the first value is a fourth value when the second HARQ-ACK information having the second priority value is multiplexed in the PUSCH.  Li, ¶¶ 21, 63, and 70 (when insufficient resources are available, the UE may utilize a higher code rate to reduce the amount of resource needed or drop a part of the low priority UCI [i.e. when second HARQ-ACK information is or is not multiplexed is the equivalent to when it is dropped or included in the PUSCH transmission]); Li, ¶ 69 (scaling factor can have multiple values).

Regarding claim 6, 13, and 20, Li also teaches multiplexing scheduling request (SR) information having the second priority value in the PUSCH.  Li, ¶¶ 45 and 63 (UCI can include SR along with HARQ-Ack, which both have higher priorities than either part of the CSI).

Regarding claims 7 and 14, Li also teaches encoding the SR information jointly with the first HARQ-ACK information, and the first HARQ-ACK information has the second priority value.  Li, ¶¶ 73, 100 (entire UCI [including HARQ and SR] use the same code rate [i.e. encoded jointly], even though the individual pieces of the UCI [e.g. HARQ or SR] may have different priorities).

Regarding claim 15, Li teaches a base station, comprising: 
a transceiver configured to receive a physical uplink shared channel (PUSCH) (para. 22 of Li – base station receives PUSCH); and 
a processor operably connected to the transceiver, the processor configured to: 
determine a maximum number of resource elements (REs) of a physical uplink shared channel (PUSCH) for de-multiplexing first hybrid automatic repeat request acknowledgement (HARQ-ACK) information (para. 22, 62, and 69 of Li – determines the number of REs needed to transmit the high priority HARQ [i.e. “maximum number of REs . . . for multiplexing first HARQ information”] and using the remaining number of REs to transmit the low priority HARQ; para. 48 and claim 2 of Li – target channel may be PUSCH [and not just the PUCCH discussed on paragraphs 62 and 69]; para. 45 of Li – UCI includes HARQ), wherein: 
the maximum number of REs is determined by scaling, with a factor, a total number of REs available for multiplexing the first HARQ-ACK information in the PUSCH, the PUSCH has a first priority value (para. 80 of Li – high priority PUSCH), the factor has a first value when the first HARQ-ACK information has the first priority value, and the factor has a second value when the first HARQ-ACK information has a second priority value (para. 22 and 79 of Li – beta offsets, which is a resource occupation ratio, for both high and low priority data are multiplied by a scaling factor; para. 62 and 69 of Li – after allocating high priority HARQ, the remaining REs are used for low priority HARQ [to know the remaining number of REs, the invention must know the “total number of REs available”]); and 
de-multiplex the first HARQ-ACK information from the PUSCH over a number of REs that is smaller than or equal to the maximum number of REs (para. 71 and figure 3 of Li – high priority HARQ REs using less than the total number of REs available).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited on the attached PTO-892 (with the exception of the 3GPP document, which as best the Examiner can determine, does not qualify as prior art).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S LAMONT whose telephone number is (571)270-7514. The examiner can normally be reached M-F 7am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin Lamont/Primary Examiner, Art Unit 2461